        Case 1:20-cr-00121-LGS Document 37 Filed 08/27/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :          PRELIMINARY ORDER OF
          - v. -                             FORFEITURE AS TO
                                  :          SPECIFIC PROPERTY/
MICHELLE ROLL,                               MONEY JUDGMENT
                                  :
                   Defendant.                20 Cr. 121 (LGS)
                                  :
- - - - - - - - - - - - - - - - - x

           WHEREAS, on or about February 10, 2020, MICHELLE ROLL

(the “defendant”), was charged in an Information, 20 Cr. 121 (LGS)

(the “Information”), with conspiracy to commit money laundering,

in violation of Title 18, United States Code, Section 1956 (Count

One);

           WHEREAS,     the    Information     included     a    forfeiture

allegation as to Count One of the Information, seeking forfeiture

to the United States, pursuant to Title 18, United States Code,

Section 982(a)(1), of any and all property, real and personal,

involved in the offense charged in Count One of the Information,

or any property traceable to such property, including but not

limited to a sum of money in United States currency representing

the amount of property involved in the offense charged in Count

One of the Information;

           WHEREAS, on or about July 16, 2019, the Government seized

the following from the Defendant at the time of arrest:

              1. $111,001.00 in United States currency; and

              2. $7,020.00 in United States currency
      Case 1:20-cr-00121-LGS Document 37
                                      36 Filed 08/27/20
                                               08/23/20 Page 2
                                                             3 of 7
                                                                  8



(collectively, the “Specific Property”);

          WHEREAS, on or about February 10, 2020 the defendant

pled guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Information

and agreed to forfeit, pursuant to Title 18, United States Code,

Section 982(a)(1), a sum of money equal to $220,061.00 in United

States currency, representing property involved in the offense

charged in Count One of the Information;

          WHEREAS,   the   Government   asserts    that    $220,061.00   in

United States currency, represents the amount of property involved

in the offense charged in Count One of the Information;

          WHEREAS, the Government seeks a money judgment in the

amount of $220,061.00 in United States currency pursuant to Title

18, United States Code, Section 982(a)(1), representing the amount

of property involved in the offense charged in Count One of the

Information;

          WHEREAS,   the   Government    asserts    that    the   Specific

Property represents property involved in the offense charged in

Count One of the Information;

          WHEREAS, the Government seeks to forfeit all right,

title and interest of the Defendant in the Specific Property; and
        Case 1:20-cr-00121-LGS Document 37
                                        36 Filed 08/27/20
                                                 08/23/20 Page 3
                                                               4 of 7
                                                                    8



            WHEREAS, the Court finds that, as a result of acts and/or

omissions of the Defendant, with the exception of the Specific

Property, the property involved in the offense charged in Count

One of the Information cannot be located upon the exercise of due

diligence; and

            WHEREAS,   pursuant   to   Title   21,   United   States    Code,

Section 853(g), and Rules 32.2(b)(3), and 32.2(b)(6) of the Federal

Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a potential claimant of their interest

herein.

            NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED

THAT:

            1.    As a result of the offense charged in Count One of

the Information, to which the Defendant pled guilty, a money

judgment in the amount of $220,061.00 in United States currency

(the    “Money   Judgment”),   representing    the   amount   of   property

involved in the offense charged in Count One of the Information

shall be entered against the Defendant.

            2.    As a result of the offense charged in Count One of

the Information, to which the Defendant pled guilty, all of the

Defendant’s right, title and interest in the Specific Property is
        Case 1:20-cr-00121-LGS Document 37
                                        36 Filed 08/27/20
                                                 08/23/20 Page 4
                                                               5 of 7
                                                                    8



hereby forfeited to the United States for disposition in accordance

with the law, subject to the provisions of Title 21, United States

Code, Section 853.

           3.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture as to

Specific Property/Money Judgment is final as to the defendant,

MICHELLE ROLL, and shall be deemed part of the sentence of the

defendant, and shall be included in the judgment of conviction

therewith.

           4.     All   payments     on    the   outstanding   Money   Judgment

shall be made by postal money order, bank or certified check, made

payable to United States Marshals Service, and delivered by mail

to the United States Attorney’s Office, Southern District of New

York,    Attn:    Money    Laundering        and    Transnational      Criminal

Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

           5.     United States Marshals Service shall be authorized

to   deposit    the   payment   on   the    Money   Judgment    in   the   Asset

Forfeiture Fund, and the United States shall have clear title to

such forfeited property.

           6.     Upon entry of this Preliminary Order of Forfeiture

as to Specific Property/Money Judgment, the United States (or its

designee) is hereby authorized to take possession of the Specific
      Case 1:20-cr-00121-LGS Document 37
                                      36 Filed 08/27/20
                                               08/23/20 Page 5
                                                             6 of 7
                                                                  8



Property and to hold such property in its secure custody and

control.

           7.         Pursuant to Title 21, United States Code, Section

853(n)(1),   Rule       32.2(b)(6)      of    the   Federal    Rules   of   Criminal

Procedure,      and     Rules   G(4)(a)(iv)(C)        and     G(5)(a)(ii)   of    the

Supplemental Rules for Certain Admiralty and Maritime Claims and

Asset Forfeiture Actions, the United States is permitted to publish

forfeiture       notices        on      the     government       internet        site,

www.forfeiture.gov.        This site incorporates the forfeiture notices

that have been traditionally published in newspapers. The United

States forthwith shall publish the internet ad for at least thirty

(30) consecutive days.               Any person, other than the defendant,

claiming interest in the Specific Property must file a Petition

within sixty (60) days from the first day of publication of the

Notice on this official government internet web site, or no later

than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

           8.         The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner’s alleged interest in the Specific Property,

(ii) shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner’s

right, title or interest in the Specific Property, the time and
       Case 1:20-cr-00121-LGS Document 37
                                       36 Filed 08/27/20
                                                08/23/20 Page 6
                                                              7 of 7
                                                                   8



circumstances of the petitioner’s acquisition of the right, title

and   interest   in   the    Specific   Property,     any   additional   facts

supporting the petitioner’s claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

           9.    Pursuant to 32.2 (b)(6)(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person

who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

           10.   Upon adjudication of all third-party interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.                   All

Specific Property forfeited to the United States under a Final

Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.

           11.   Pursuant to 21 U.S.C. § 853(p), the United States

is authorized to seek forfeiture of substitute assets of the

defendant up to the uncollected amount of the Money Judgment.

           12.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,       the   United   States    Attorney’s    Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable        property,       including     depositions,
         Case 1:20-cr-00121-LGS Document 37
                                         36 Filed 08/27/20
                                                  08/23/20 Page 7
                                                                8 of 7
                                                                     8



interrogatories, requests for production of documents and the

issuance of subpoenas.

            13.   The Court shall retain jurisdiction to enforce this

Preliminary Order of Forfeiture as to Specific Property/Money

Judgment, and to amend it as necessary, pursuant to Rule 32.2 of

the Federal Rules of Criminal Procedure.

            14.   The   Clerk    of   the   Court   shall    forward      three

certified copies of this Preliminary Order of Forfeiture as to

Specific    Property/Money      Judgment    to   Assistant   United      States

Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

Dated:       New York, New York
             August 26, 2020
